In an action to recover damages for wrongfully returning an execution partially satisfied, the appeal is from an order denying a motion to strike out a separate defense to the second cause of action alleged in the complaint. The defense is to the effect that at the time of delivery of the execution to respondent the judgment debtor was insolvent, that within four months thereafter a petition was filed for an arrangement in bankruptcy, and that the lien was lost as a result of the bankruptcy proceeding and not as a result of any act of respondent. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.